409 F.2d 846
UNITED STATES of America, Appellee,v.David Amos SAUNDERS, Appellant.
No. 12062.
United States Court of Appeals Fourth Circuit.
Submitted on Briefs May 5, 1969.Decided May 13, 1969.

Richard E. Payne, Lynchburg, Va.  (Court-appointed counsel), for appellant.
William C. Breckinridge, Asst. U.S. Atty., for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
From a preliminary examination of the briefs it appeared that this appeal was without merit and, by direction of the court, counsel were notified that the case would be submitted without oral argument.


2
Upon review of the record and further consideration of the briefs we find no error.  The judgment below will be


3
Affirmed.